
	
		I
		111th CONGRESS
		2d Session
		H. R. 5656
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Ms. Moore of
			 Wisconsin (for herself, Mr.
			 Stark, Mr. Conyers,
			 Mr. Meeks of New York,
			 Mr. Filner,
			 Ms. Kilpatrick of Michigan,
			 Ms. Lee of California,
			 Mr. Serrano,
			 Mr. Hastings of Florida,
			 Mr. Clay, Ms. Fudge, Mr. Scott
			 of Virginia, Mr. Grijalva,
			 Mr. Olver,
			 Ms. Watson,
			 Mr. Brady of Pennsylvania, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 to extend the period for which certain nutrition assistance may be
		  provided under the Food and Nutrition Act of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Supplemental Nutrition Assistance
			 Program for the Jobless Act of 2010.
		2.AmendmentsSection 101(e) of the Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 121) is amended—
			(1)in paragraph (1)
			 by striking 2010 and inserting 2011, and
			(2)in paragraph (2) by striking
			 2010 the last place it appears and inserting
			 2011.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act, or on September 30, 2010, whichever occurs earlier.
		
